DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed July 15, 2022, has been entered. Claims 28-43 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 17, 2022, and August 3, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Specification
The examiner notes that the paragraph numbering in Applicant’s specification, filed November 10, 2021, is inconsistent (with numbering restarting at “0001” on pg. 7, restarting at “0015” on pg. 10, duplicate number “0019” on pg. 12, and restarting at “0020” on pg. 15). For clarity, references in this Office action to particular paragraphs of the specification will be accompanied by a page number to clarify the paragraph referred to. 
The disclosure is objected to because of the following informalities:
On pg. 2, para. 0006, line 3, “do to” should read --due to--.
On pg. 3, para. 0009, line 2, “that that” should read --that--.
On pg. 3, para. 0010, line 5, “one or front” should read --one or more front--.
On pg. 3, para. 0010, lines 8 and 11, “one or more one or more” should read --one or more--.
On pg. 4, para. 0011, lines 15-16, “four support corner” should read --four support corners--.
On pg. 6, lines 1-2 (para. 0013, lines 4-5), it appears that “the one or more front supports include a single rear support” should read --the one or more rear supports include a single rear support--.
On pg. 9, para. 0016, lines 6-7 and 10; pg. 10, para. 0017, line 1; and pg. 10, para. 0018, line 1, it appears that each instance of “base 220” should read --base 215--, consistent with Fig. 3 and the specification at pg. 10, para. 0018, line 7. (Reference character “220” is used elsewhere to designate a support surface; see Fig. 1 and pg. 9, line 5, et al.)
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference signs “108” (Fig. 1) and “289” (Fig. 3) that are not mentioned in the description, and they do not include the reference signs “180” and “285” mentioned in the description. See pg. 9, line 4 (para. 0015, line 11), and pg. 9, para. 0016, line 12. It appears that reference character “108” in Fig. 1 should read --180-- and reference character “289” in Fig. 3 should read “285”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “390” mentioned in the description (pg. 10, para. 0018, line 4).
The drawings are objected to because in Fig. 2A, it appears that reference character “240” in the lower half of the figure should read --250--, to designate the corner vertical support (rather than a lateral support/rail), consistent with the specification at pg. 9, para. 0016, lines 6-9.
The drawings are objected to because in Fig. 4, reference character “360” does not appear to show a snap-in protrusion as described in the specification (pg. 10, para. 0018). The examiner notes that Fig. 12 shows a snap-in protrusion 360a, but reference character “360” does not appear to be used in the drawings to designate a snap-in protrusion.
The drawings are objected to because in Fig. 6, it appears that reference character “200” should read --220--, to designate the support surface (consistent with pg. 10, line 5, et al.). Reference character “200” is used elsewhere to denote a rear leg or rear support (see Fig. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 28 and 34 are objected to because of the following informalities: 
In claim 28, lines 4 and 5, each instance of “one or front” should read --one or more front--.
In claim 34, line 2, “edge” should read --an -edge--, and “to unadhered” should read --to be unadhered--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38 and 40-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 38, the limitation “the four corner brackets include a finger handle” in lines 1-2 renders the claim indefinite, because it is unclear whether this means that each of the four corner brackets includes a finger handle. For the purpose of examination, “the four corner brackets include a finger handle” will be interpreted in view of Applicant’s disclosure to mean --the four corner bracket each include a finger handle--, and “to remove the four corner brackets” will be interpreted to mean --to remove each of the four corner brackets--.
Regarding claim 40, the limitation “the four corner brackets include a 90 degree angle bracket” renders the claim indefinite, because it is unclear whether this means that each of the four corner brackets includes a 90 degree angle bracket. For the purpose of examination, “the four corner brackets include a 90 degree angle bracket” will be interpreted in view of Applicant’s disclosure to mean --the four corner brackets each include a 90 degree angle bracket--.
Regarding claim 41, the limitation “the four corner brackets include one or more holes” renders the claim indefinite, because it is unclear whether this means that each of the four corner brackets includes one or more holes. For the purpose of examination, “the four corner brackets include one or more holes” will be interpreted in view of Applicant’s disclosure to mean --the four corner brackets each include one or more holes--.
Regarding claim 42, “the four corner brackets include an undersurface” renders the claim indefinite, because it is unclear whether this means that each of the four corner brackets includes an undersurface. For the purpose of examination, “the four corner brackets include an undersurface” will be interpreted in view of Applicant’s disclosure to mean --the four corner brackets each include an undersurface--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Angel (US Patent No. 10,881,205, hereinafter Angel).
Regarding claim 28, Angel discloses a stabilizing system (anchoring assembly 10, Fig. 1) for stabilizing an article on a support surface (col. 2, lines 26-44) comprising a set of corner brackets (stops 12) that securably receive support corners of the article (col. 2, lines 29-31, “a leg space 18 is formed between the first 14 and second 16 arms for receiving a leg 20 of an article of furniture”). The corner brackets (12) each include a bottom (at bottom surface 30, Fig. 2). The system includes one or more adhesion members (adhesive layers 40, Fig. 2; col. 3, lines 5-7) for the bottom of each corner bracket (12). The adhesion members (40) are configured to be adhered to the support surface (col. 3, lines 6-7, “each of the adhesive layers 40 adhesively engages the floor 24”) and stabilize the article relative to the support surface (col. 3, lines 23-28). Although Angel does not explicitly describe a set of four such corner brackets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Angle with four such corner brackets, for example, to be used on four legs of one or more articles of furniture (e.g., a pair of chairs or a couch with four rear legs), since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The examiner notes that the cornhole board is not claimed as part of the system. The description of the cornhole board in the preamble is understood to describe an intended use of the system and does not further limit the structure of the system. Therefore, the description of the cornhole board in the preamble is not considered a claim limitation. See MPEP 2111.02, section II. Similarly, the descriptions of the corner brackets as “securably receiv[ing] the four support corners [of the cornhole board]” and the adhesion members as “configured to … stabilize the cornhole board relative to the support surface” describe an intended use of the system (i.e., with a cornhole board), but do not further limit the structure of system itself. With respect to statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Angel teaches each and every structural limitation of the claimed system comprising the corner brackets and adhesion members as discussed above, and the recitations regarding use of the corner brackets and adhesion members with a cornhole board do not differentiate the claimed system from that of Angel.
Regarding claim 33, Angel further discloses the bottom (30, Fig. 2) of the corner brackets (12) is flat, as shown in Fig. 2.
Regarding claim 40, Angel further discloses the corner brackets (12, Fig. 1) each include a 90 degree angle bracket (formed by arms 14 and 16) configured to receive one of the support corners. See col. 2, lines 31-33: “The angle formed between the first 14 and second 16 arms may be a right angle to conform to a potentially square shaped leg 20.”
Claims 29-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Aitkenhead (US Patent Pub. 2006/0152345, hereinafter Aitkenhead).
Regarding claim 29, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach that the adhesion members are stick gel members. However, to solve the problem of preventing an article from sliding on a support surface, Aitkenhead teaches a stick gel member (para. 0011, “polyurethane gel”) that is advantageously long lasting, removable, and washable to restore full adhesion (para. 0011, para. 0050). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Angel by selecting a stick gel material as taught by Aitkenhead for the adhesion members, so that the system will be easily removable and reusable.
Regarding claim 30, the modified Angel teaches the claimed invention substantially as claimed, as set forth above for claim 29. Angel further teaches (Fig. 2) a cover (42) configured to be removed from each adhesion member (modified in view of Aitkenhead to be a stick gel member, as discussed above) prior to adhering the adhesion member/stick gel member to the support surface (Angel, col. 3, lines 12-17).
Regarding claim 31, the modified Angel teaches the claimed invention substantially as claimed, as set forth above for claim 29. Aitkenhead further teaches the stick gel members are configured to be detached from the support surface (para. 0050).
Regarding claim 32, the modified Angel teaches the claimed invention substantially as claimed, as set forth above for claim 29. Aitkenhead further teaches the stick gel members are configured to be refreshed with water when the stick gel members lose ability to stick (para. 0011, lines 4-5).
Regarding claim 37, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach the adhesion members include a grab tab configured to be grabbed to remove the adhesion members from at least one of the corner brackets and the support surface. However, to facilitate removal of an adhesion member, Aitkenhead teaches a grab tab (para. 0050, “pull tab”) configured to be grabbed to remove an adhesion member (i.e., a sticky mat, para. 0033) from a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the adhesion members of Angel to include a grab tab as taught by Aitkenhead, in order to facilitate removal of the adhesion members for replacement or for reuse.
Regarding claim 38, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach a finger handle configured to receive one or more fingers therein to remove the corner brackets from the support surface. However, However, Aitkenhead teaches a finger handle (para. 0050, “pull tab”) configured to receive one or more fingers therein (para. 0050, “allows room for the finger”) to remove a stabilizing device (i.e., a sticky mat, para. 0033) from a support surface via the finger handle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner brackets of Angel to include a finger handle as taught by Aitkenhead, in order to facilitate removal for replacement or for reuse.
Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Petersen (US Patent No. 3,126,666, hereinafter Petersen).
Regarding claim 34, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel further discloses the corner brackets (12) each include a base (bottom surface 30, Fig. 2; col. 2, line 45) with an edge (see Fig. 2). Angel does not explicitly teach the corner brackets are configured to be unadhered from the support surface. However, in the art of furniture stabilizing systems, Petersen teaches configuring a stabilizing bracket (anchor 10, Figs. 1-2) with an adhesion member (adhesive layer 18) to be unadhered from a support surface (col. 2, lines 22-26, “to be removable from the floor”; col. 2, lines 33-38, to be “removed from the surface without marking the floor surface in any way”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the corner brackets of Angel to be unadhered from the support surface, as suggested by Petersen, so that the corner brackets can be removed from the support surface without marring the surface. The examiner notes that when the adhesion member of Angel is made removable, as taught by Peterson, then the corner brackets would be inherently capable of being unadhered by pulling up on the corner brackets adjacent to the edge of the base (e.g., by inserting a fingernail under the edge and pulling up).
Regarding claim 43, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not explicitly teach that the one or more adhesion members are removable. However, in the art of furniture stabilizing systems, Petersen teaches a stabilizing bracket (anchor 10, Figs. 1-2) with a removable adhesion member (adhesive layer 18; col. 2, lines 22-26, “to be removable from the floor”; col. 2, lines 33-38, to be “removed from the surface without marking the floor surface in any way”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adhesion members of Angel to be removable, as suggested by Petersen, so that the corner brackets can be removed from the support surface without marring the surface. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Groom (US Patent Pub. 2016/0183393, hereinafter Groom).
Regarding claim 39, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach a removable advertising insert that is removably insertable with respect to the corner brackets. However, to solve the problem of using available space for marketing, Groom teaches (para. 0016-0017) a removable advertising insert (para. 0117, lines 6-8, “a removable and replaceable advertising display, such as an insert for interchangeable ads”) removably insertable with respect to a mounting bracket (mount 700, Figs. 7A-C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Angel by including a removable advertising insert as taught by Groom that is removably insertable with respect to the corner brackets, in order to use available space for marketing purposes.
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Angel in view of Ngo et al. (US Patent No. 6,840,488, hereinafter Ngo).
Regarding claim 41, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach the corner brackets include one or more holes configured to receive one or more anchors to anchor the corner brackets to turf. However, in the art of furniture stabilizing systems, Ngo teaches a set of four corner brackets (21’’, Fig. 12; col. 14, lines 63-64) each including one or more holes (in coasters 35’’; col. 14, line 67-col. 15, line 2) configured to receive one or more anchors (posts 23) to anchor the four corner brackets (21’’) to an irregular support surface (col. 3, lines 13-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner brackets of Angel to include one or more holes configured to receive one or more anchors, as taught by Ngo, in order to anchor the corner brackets to an irregular support surface (e.g., carpet). The limitation “to turf” describes an intended use of the claimed holes. With respect to the statements of intended use, the examiner notes that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Angel and Ngo teach all of the structural limitations of the claim, as discussed above. Thus, the intended use of the holes for receiving anchors to anchor the corner brackets on turf does not patentably distinguish the claimed invention from the prior art. 
Regarding claim 42, Angel teaches the claimed invention substantially as claimed, as set forth above for claim 28. Angel does not teach an undersurface with anchors configured to anchor the four corner brackets to artificial turf. However, in the art of furniture stabilizing systems, Ngo teaches a set of four corner brackets (21’’, Fig. 12; col. 14, lines 63-64) each including an undersurface (coasters 35’’ with posts 23; col. 14, line 67-col. 15, line 2) configured to anchor the four corner brackets (21’’) to an irregular support surface (col. 3, lines 13-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner brackets of Angel to include an undersurface with anchors, as taught by Ngo, in order to anchor the corner brackets to an irregular support surface (e.g., carpet). The limitation “to artificial turf” describes an intended use of the claimed anchors. As noted above, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Angel and Ngo teach all of the structural limitations of the claim, as discussed above. Thus, the intended use of the anchors on artificial turf does not patentably distinguish the claimed invention from the prior art. 
Claims 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US Patent No. 2,110,005, hereinafter Rees) in view of Petersen.
Regarding claims 28 and 35-36, Rees discloses a stabilizing system for stabilizing an appliance (Fig. 2, col. 1, lines 1-5) on a support surface, comprising four corner brackets (bases 14, one for each of four legs 11; col. 1, lines 35-37) that securably receive four support corners (legs 11) of the appliance (col. 2, lines 1-3), the four corner brackets (14) each including a bottom (claim 28), and further comprising one or more shims (shim laminations 15, col. 2, lines 3-8) which are different from the corner brackets (14), the one or more shims (15) configured to be added within one or more of the four corner brackets (14) to compensate for areas that are not level (col. 1, lines 1-5) (claim 35), wherein the one or more shims (15) are configured to be snapped within the one or more four corner brackets (14) and to an underlying shim (15), via upright lugs (17; col. 2, lines 19-31) (claim 36).
Rees does not teach one or more adhesion members for the bottom of each of the four corner brackets. However, in the art of stabilizing systems for stabilizing an appliance on a support surface, Petersen teaches (Figs. 1-2) an adhesion member (adhesive layer 18) for the bottom of a supporting bracket (anchor 10), whereby the adhesion member (18) is configured to be adhered to the support surface (col. 2, lines 19-38) and stabilize the appliance relative to the support surface (col. 1, lines 43-47). Petersen teaches that the adhesion member advantageously prevents undesired movement of the appliance due to vibration or rough usage (col. 1, lines 7-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the corner brackets of Rees to include an adhesion member as taught by Petersen on the bottom, so that the corner brackets may be fixed to the floor to prevent undesired movement due to vibration or rough usage. 
As noted above, the cornhole board is not claimed as part of the system. The description of the cornhole board in the preamble is understood to describe an intended use of the system and does not further limit the structure of the system. Therefore, the description of the cornhole board in the preamble is not considered a claim limitation. See MPEP 2111.02, section II. Similarly, the descriptions of the corner brackets as “securably receiv[ing] the four support corners [of the cornhole board]” and the adhesion members as “configured to … stabilize the cornhole board relative to the support surface” describe an intended use of the system, but do not further limit the structure of the system. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Rees and Petersen teaches each and every structural limitation of the claimed system comprising the corner brackets and adhesion members, as discussed above, and the recitations with respect to use of the system with a cornhole board do not differentiate the claimed system from that of prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,439,880. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the stabilizing system of claim 28 are recited in patent claims 1, 3, and 4. The limitations of claims 29-32 are recited in patent claims 5-8, respectively. The limitations of claim 33 are recited in patent claim 11. The limitations of claim 34 are recited in patent claim 2. The limitations of claims 35-36 are recited in patent claims 12-13, respectively. The limitations of claims 37-38 are recited in patent claims 9-10, respectively. The limitations of claims 39-43 are recited in patent claims 14-18, respectively.
Claims 28-32, 34-36, and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,173,363. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the stabilizing system of claim 28 are recited in patent claims 1-2, 9, 11, and 16-17. (The term “adhesion members” in the instant claims reads on the claimed securement members of patent claims 1, 9, and 16 which are stick gel members as recited in patent claims 2, 11, and 17.) The limitations of claim 29 are recited in patent claims 2, 11, and 17. The limitations of claim 30 are recited in patent claims 3 and 11. The limitations of claim 31 are inherent in patent claims 4, 11, and 17 (the stick gel members understood to be detached from the support surface in the removal step in patent claims 1, 9, and 16). The limitations of claim 32 are recited in patent claim 5. The limitations of claim 34 are recited in patent claims 1, 9, and 16 (corresponding to the step of removing the stabilizing unit via the finger handle that extends toward the edge of the base). The limitations of claims 35-36 are recited in patent claims 7-8, 14-15, and 19-20. The limitations of claim 38 are recited in patent claims 1, 9, and 16. The limitations of claim 39 are recited in patent claim 10. The limitations of claim 40 are recited in patent claims 1, 9, and 16. The limitations of claim 41 are recited in patent claim 12. The limitations of claim 42 are recited in patent claims 6, 13, and 18. The limitations of claim 43 are inherent in patent claims 4, 11, and 17 (the stick gel members understood to be removed in the removal step of patent claims 1, 9, and 16).
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11, and 16-17 of U.S. Patent No. 11,173,363 in view of Angel.
Regarding claim 33, the patent claims are silent with respect to the bottom of the four corner brackets being flat. However, this feature is taught by Angel, as discussed above in the rejection of claim 33 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by making the bottom flat as taught by Angel, so that the bottom will rest flush on a flat support surface during use.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11, and 16-17 of U.S. Patent No. 11,173,363 in view of Aitkenhead.
Regarding claim 37, the patent claims are silent with respect to a grab tab. However, this feature is taught by Aitkenhead, as discussed above in the rejection of claim 37 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent claims by including a grab tab as taught by Aitkenhead on the adhesion members, in order to facilitate removal of the adhesion member for replacement or for reuse.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 29, 2022/